DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communication filed on 09/24/2020.
Independent claims 1, 14 and 22 as well as dependent claims 7 and 19 are amended.
Claims 2-3 and 15-16 were previously cancelled (amendment filed on 10/29/2019). 
Claims 4-5 and 17 are cancelled with this amendment. Claims 23-27 are new.
Claims 1, 6-14 and 18-27 are presented for examination. 
Claims 1, 6-14 and 18-27 remain pending in this application.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
The applicant’s amendment/ arguments, see page 9-15 of REMARKS, filed 09/24/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 09/24/2020, applicant puts forth in substance that:
“Amended Claim 1 is patentably distinguishable over the cited art for at least the reason that it recites, for example, "determining that a debrief setting associated with the first participant is activated and applicable to the meeting, wherein determining that the debrief setting is activated and applicable to the meeting comprises accessing the debrief setting from a user profile associated with the first participant and stored in a data store, and wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant, electronically transmitting a request to the first participant for providing a debrief associated with the meeting, wherein the request comprises a link to an application that enables the first participant to provide the debrief, in response to the request, receiving the debrief associated with the meeting, and associating the debrief with metadata captured for the meeting, wherein access to the debrief is configurable by only the first participant." Amended Claims 14 and 22 each include a similar recitation. Support for these amendments can be found in the specification at least in paragraphs [0019]-[0024]. 
In contrast, and as admitted by the Examiner, Harvey, Gunasekar, and Uehori do not suggest or disclose accessing debrief settings from a user profile associated with a first participant and stored in a data store. (See Office Action, page 10). The Examiner relies on Ramesh to overcome Harvey's, Gunasekar's, and Uehori's deficiencies contending that Ramesh, in paragraphs [0050]-[0053], discloses accessing debrief settings from a user profile associated with a first participant and stored in a data store. (See Office Action, page 10). Applicant respectfully disagrees with the Examiner's contention.
For example, Ramesh discloses that an enterprise system 108 can be accessed through a system 102 by a plurality of users through user devices 104. (See paragraph [0050]). In Ramesh, to allow such access, a registration module 212 is configured to register the plurality of users with system 102. (See paragraph [0050]). In Ramesh, the registration of the plurality of users may be a one-time registration. (See paragraph [0050]). The plurality of users, in Ramesh, get registered with system 102 through user devices 104. (See paragraph [0050]). Further, Ramesh's registration module 212 creates and maintains profiles for each of the plurality of users that get registered with system 102. (See paragraph [0050]). In Ramesh, the profiles of the plurality of users include amongst other details, identification details of the plurality of users. (See paragraph [0050]). In Ramesh, the identification details include login credentials, such as a user ID and a password of the plurality of users. (See paragraph [0050]). In Ramesh, the login credentials of the plurality of users may be stored as user’s data 218. (See paragraph [0050]). 
Further, Ramesh's registration module 212 is configured to assign one or more application roles to the plurality of users registered with system 102. (See paragraph [0051]). In Ramesh, the application roles enable the user to selectively access the enterprise data. (See paragraph [0051]). In Ramesh, the enterprise data accessible to each of the application roles is associated with a plurality of rules that are associated with security of the enterprise data at different levels. (See paragraph [0052]). Further, Ramesh's registration module 212 facilitates use of filters on the rendered content objects according to the access permissions and roles associated with each of the users. (See paragraph [0053]).
Nowhere does Ramesh suggest or disclose: (a) determining that a debrief setting associated with the first participant is activated and applicable to the meeting; (b) that determining that the debrief setting is activated and applicable to the meeting includes accessing the debrief setting from a user profile associated with the first participant and stored in a data store; or (c) that the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant.” (See pages 10-12 of REMARKS, filed 09/24/2020).

In response to the applicant’s argument that Ramesh does not suggest or disclose “determining that a debrief setting associated with the first participant is activated and applicable to the meeting” and/ or “wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant”, it is noted that Ramesh is/ was not cited as teaching the limitation, but rather reference to Harvey was cited to teach the argued limitations. More specifically, on page 4 of the Non-Final Rejection mailed on 06/24/2020, the examiner articulates that paragraph [0038] of Harvey teaches/ implies “determining that a debrief setting associated with the first participant is activated and applicable to the meeting”. In addition, on page 6 of the Non-Final Rejection mailed on 06/24/2020, the examiner articulates that paragraph [0038] in view of [0033] of Harvey also teaches/ implies “wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant”.
Since Applicant’s REMARKS only discusses regarding cited reference to Ramesh, and not regarding the reference to Harvey that is applicable for the argued limitations, the Applicant’s remarks do 
In response to the applicant’s argument that Ramesh does not suggest or disclose “determining that the debrief setting is activated and applicable to the meeting includes accessing the debrief setting from a user profile associated with the first participant and stored in a data store”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, and as set forth above, Harvey at paragraph [0038] discloses that only the meeting chair, or his/her designate, is sent a reminder to enter a synopsis of the meeting. Examiner articulated that since only meeting chair or his or her designate are sent reminders to enter synopsis, it implies that this is done via accessing some setting/rules (e.g. see Fig.3: “Profile” that identifies person/ contact named ‘Bill Gates’ as ‘Chairman’ of ‘Microsoft’) that enables only the meeting chair to enter synopsis. Therefore, Harvey discloses “determining that a debrief setting associated with the first participant is activated and applicable to the meeting, wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting”. 
Although Harvey discloses “wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting” (as implied from [0038]), Harvey does not explicitly disclose accessing the debrief setting from a user profile associated with the first participant and stored in a data store. However, such functionality to access setting from a user profile associated with a user and stored in a data store is disclosed by Ramesh. 
For example, and as admitted by the applicant in the REMARKS (see page 11), Ramesh discloses that an enterprise system 108 can be accessed through a system 102 by a plurality of users through user devices 104. (See paragraph [0050]). To allow such access, a registration module 212 is configured to register the plurality of users with system 102 and to create and maintain profiles for each of the plurality of users that get registered with system 102. (See paragraph [0050]).
Furthermore, Ramesh discloses that the registration module 212 may be configured to assign one or more application roles to the plurality of users registered with the system 102. An organization role may indicate profile of a user in an organization. Examples of the organization roles may include roles for operational supervisory, policy making, and executive functions (see paragraph [0051]). In addition, Ramesh discloses that the rules for allowing or disallowing access to the users can be based on the application role. The registration module 212 may facilitate use of content objects according to the access permissions and roles associated with each of the users (see paragraph [0052]-[0053]). Therefore, Ramesh disclose functionality to access setting from a user profile associated with a user and stored in a data store.
In conclusion, given that the functionality of ‘determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting’ was taught by Harney, and the functionality of ‘accessing such setting from a user profile associated with a user and stored in a data store’ was taught by Ramesh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the teachings of the prior arts to produce the claimed invention such that determining that the debrief setting is activated and 

“Moreover, in the Office Action, the Examiner contends that Uehori, in Figure 16, discloses that the request comprises a link for accessing an application through which the debrief is recorded. (See Office Action, page 7). Applicant respectfully disagree with the Examiner's contention. 
For example, Figure 16 of Uehori a conference minutes reediting screen. (See paragraph [0023]). In Uehori, when a reuse URL is selected, the display controlling unit 52 causes the user terminal 2 to display a conference minutes editing screen shown in FIG. 16. (See paragraph [0090]). In Uehori, a conference participant inputs his/her own user ID through the terminal 2, so as to obtain his/her conference notes and the shared text notes registered in the conference contents database 16. (See paragraph [0091]). 
Nowhere does Uehori suggest or disclose: (d) electronically transmitting a request to the first participant for providing a debrief associated with the meeting, the request including a link to an application that enables the first participant to provide the debrief. Rather, Uehori merely discloses a reuse URL for displaying meeting notes.” (See pages 12-14 of REMARKS, filed 09/24/2020).

In response to the applicant’s remarks, it is first noted that Uehori is/ was not cited as teaching the limitation “electronically transmitting a request to the first participant for providing a debrief associated with the meeting”, but rather reference to Harvey was cited to teach the argued limitations. More specifically, on page 4 of the Non-Final Rejection mailed on 06/24/2020, the examiner articulates that paragraph [0008] in view of [0038] of Harvey teaches/ implies “electronically transmitting a request to the first participant for providing a debrief associated with the meeting”.

More specifically, it is noted that in the cited reference to Uehori, after the conference ends, the user serving as the recording secretary connects the terminal 2 to the conference information management server 15, and produces conference minutes, using the text notes that have been input during the conference and the slides that have been used during the conference (see [0056]). Fig.11 shows an example of the conference minutes produced by the user serving as the recording secretary (see [0058]). The user also sets distribution destinations to which the produced conference minutes is to be distributed (see [0056]).
After the minutes is produced, a mail distributing unit 51 produces an e-mail message containing the URL at which the minutes can be accessed. The e-mail is then sent to the preset mail addresses. FIG. 13 shows an example of the conference minutes to be sent to users (see [0079]).
In the conference minutes to be distributed to the conference participants by the mail distributing unit 51, a URL at which a reediting screen is displayed is embedded (see [0088]). When a conference participant who has received the minutes via e-mail presses a reedit button contained in the e-mail, the reuse URL is selected. As the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the minutes editing screen (see [0089]-[0090] and [0023]). A user (a reediting user) that has received the minutes reedits the minutes (see [0073]).
Therefore, unlike what is being alleged by the applicant, Uehori does not merely discloses a reuse URL for displaying meeting notes, but to reedit the minutes. Therefore, examiner articulates that Uehori 

“In addition, in the Office Action, the Examiner contends that Uehori, in paragraphs [0038] and [0054] - [0059], discloses associating the debrief with metadata captured for the meeting, wherein access to the debrief is configurable by only the first participant. (See Office Action, page 6). Applicant respectfully disagrees with the Examiner's contention.
For example, Uehori discloses that a minutes producing unit 21 produces conference minutes, using slide image data or audio data captured by a slide/sound capture device 10 and text data input through terminals 2. (See paragraph [0038]). In Uehori, the conference minutes is stored, together with the conference ID, in a conference contents database 16. (See paragraph [0038]). In Uehori, when a text note is input by the user serving as a recording secretary or a conference participant during the conference, terminal 2 adds the user ID, time information as to the time at which the text note is input, and the likes, to the input text note. (See paragraph [0054]). Uehori's terminal 2 then sends the text note to a conference information management server 15. (See paragraph [0054]). Text notes, in Uehori, are classified into shared notes that are shared with the conference participants and personal notes that are used only by the recorder of each note. (See paragraph [0054]). In Uehori, the attribute information that indicates whether the text note is a personal note or a shared note is also sent to conference information management server 15. (See paragraph [0054]). 
In Uehori, after the conference ends, the user serving as the recording secretary connects terminal 2 to conference information management server 15, and produces conference minutes, using the text notes that have been input during the conference and the slides that have been used during the conference. (See paragraph [0056]). Uehori's user also sets distribution destinations to which the produced conference minutes is to be distributed. (See paragraph [0056]). In Uehori, when terminal 2 is connected to conference information management server 15, authentication using the user ID, a password, and the likes, is conducted. (See paragraph [0056]). 
Nowhere does Uehori suggest or disclose: (e) associating the debrief with metadata captured for the meeting, the access to the debrief being configurable by only the first participant. Rather, Uehori merely discloses a user marking notes as public and private. 
Combining Harvey with Gunasekar, Uehori, Ramesh, and Nowak would not have led to the claimed subject matter because Harvey, Gunasekar, Uehori, Ramesh, and Nowak, either individually or in combination, at least do not disclose or suggest "determining that a debrief setting associated with the first participant is activated and applicable to the meeting, wherein determining that the debrief setting is activated and applicable to the meeting comprises accessing the debrief setting from a user profile associated with the first participant and stored in a data store, and wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant, electronically transmitting a request to the first participant for providing a debrief associated with the meeting, wherein the request comprises a link to an application that enables the first participant to provide the debrief, in response to the request, receiving the debrief associated with the meeting, and associating the debrief with metadata captured for the meeting, wherein access to the debrief is configurable by only the first participant", as recited by amended Claim 1. Amended Claims 14 and 22 each include a similar recitation. Accordingly, independent Claims 1, 14, and 22 are distinguishable over the cited art, and Applicant respectfully requests withdrawal of this rejection of Claims 1, 14, and 22.” (See pages 14 of REMARKS, filed 09/24/2020).

In response to the applicant’s remarks that Uehori does not suggest or disclose “associating the debrief with metadata captured for the meeting, the access to the debrief being configurable by only the first participant”, it is first noted that paragraphs [0038], [0055] and [0059] of Uehori teaches that the minutes producing unit 21 produces the conference minutes, using the slide image data or audio data minutes is stored, together with the conference ID, in the conference contents database 16 (see 0038]). Upon receipt of the text note, the attribute information, the user ID, the input time information, and the likes, from the terminal 2, the conference information management server 15 associates the information with the slide ID of the slide that has the latest capture time among the slides captured before the information is input. Therefore, examiner articulates that Uehori sufficiently discloses “associating the debrief with metadata captured for the meeting”.
It is also noted that paragraphs [0054]-[0059] of Uehori teaches that text notes input by the user serving as the recording secretary or a conference participant during the conference may be classified into shared notes that may be shared with the participants and personal notes that are used only by the recorder of each note. The attribute information that indicates whether the text note is a personal note or a shared note is also sent to the conference information management server 15. Examiner articulates that by classifying the text notes into shared notes and personal notes, the user serving as the recording secretary or a conference participant configures access to the debrief notes so that it may be either shared with the other participants or only by the recorder of each note based on the classification. Therefore, examiner articulates that Uehori also sufficiently discloses “the access to the debrief being configurable by only the first participant”.
Applicant's arguments for the independent claims 14 and 22 (see pages 14 of REMARKS, filed 09/24/2020) appear to stem from the applicant's assertion that the similarly recited independent claim 1 is patentable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejections for the independent claims 14 and 22 persist.

Applicant's arguments for the dependent claims 6-13 and 18-21 (see pages 15 of REMARKS, filed 09/24/2020) appear to stem from the applicant's assertion that the respective independent claims 1 and 14 are patentable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejections for the dependent claims persist.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends on claim 1, and recites, “wherein the link for accessing the application enables the first participant to record the debrief”. However, amended claim 1 also recites “wherein the request comprises a link to an application that enables the first participant to provide the debrief”. 
Examiner articulates that “a link to an application that enables the first participant to provide the debrief” is similar in scope to “the link for accessing the application enables the first participant to record the debrief”. Therefore, claim 7 fails to further limit the subject matter of claim 1, the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 9 12-14, 18-19, 22, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (hereinafter, Harvey, US 20060247962 A1) in view of Gunasekar et al. (hereinafter, Gunasekar, US 20050034079 A1) and in view of Uehori et al. (hereinafter, Uehori, US 20080133600 A1) and in further view of Ramesh et al. (hereinafter, Ramesh, US 20130212703 A1).

Regarding claim 1, Harvey discloses a method comprising:
electronically connecting to a meeting platform (Fig.1:110; also see [0023]; the client side 150 is connected to the company's intranet portal 115 that provides enterprise-wide network services to the user) based on a plurality of meeting parameters parsed from a meeting invite associated with a meeting having a plurality of participants (implied from [0008] and [0038]; appointment program component receive meeting data from a user, the meeting data including a list of attendees, a meeting time, a meeting date, and a client contact… appointment program component further comprises an alert component configured to retrieve current information about the client contact and send the retrieved information to a meeting attendee prior to the meeting; attendees of the meeting corresponds to a plurality of participants; ; 
determining that the meeting has concluded (implied from [0038]; meeting details are captured by encouraging each participant to enter meeting details soon after the conclusion of each meeting); and
subsequent to determining that the meeting has concluded (implied from [0038]; meeting details are captured by encouraging each participant to enter meeting details soon after the conclusion of each meeting), for a first participant of the plurality of participants:
determining that a debrief setting associated with the first participant is activated and applicable to the meeting, wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting (implied from [0038]; only the meeting chair, or his/her designate, is sent a reminder to enter a synopsis of the meeting; Since only meeting chair or his or her designate are sent reminders to enter synopsis, it implies that this is done via accessing some setting/rules (e.g. see Fig.3: “Profile” that identifies person/ contact named ‘Bill Gates’ as ‘Chairman’ of ‘Microsoft’) that enables only the meeting chair to enter synopsis), and wherein the debrief setting is activated for a meeting type associated with the meeting in which the first participant is a participant (implied from [0038]; only the meeting chair, or his/her designate, is sent a reminder to enter a synopsis of the meeting; also see [0033] in view of Fig.7:720; the user enters the required information about the appointment such as, for example, the appointment type 720, client company 730, and whether client representatives will attend 705. Client attendees may be added by selecting an Add-client-attendees control 750)
electronically transmitting a request to the first participant for providing a debrief associated with the meeting ([0008]; the appointment software component further comprises a synopsis component configured to send a reminder to a meeting attendee after a scheduled end of a meeting, the reminder prompting the user to enter a synopsis of the meeting; also see [0038]; synopsis of the meeting corresponds to debrief associated with the meeting),
in response to the request, receiving the debrief associated with the meeting (implied from [0008]; the synopsis is stored by the synopsis component of the appointment software component), and
associating the debrief with metadata captured for the meeting ([0038]; the entered notes and synopsis are stored in the proprietary database with a link to the meeting; the notes entered corresponds to the metadata captured).

NOTE: Based on the teachings in [0008] and [0038] of Harvey that discloses that an email reminder is sent to at least one attendee of the meeting asking/ prompting the attendee to enter the attendee's notes on the meeting (i.e. meeting details/ synopsis) soon after the conclusion of the meeting, and that such entered notes and synopsis from attendee(s) are stored in the proprietary database, it would be inherent that such prompt/ request would comprise link to an application that enables the attendee(s) to provide the synopsis. Although, the limitation “electronically transmitting a request to the first participant for providing a debrief associated with the meeting, wherein the request comprises a link to an application that enables the first participant to provide the debrief” is inherent in the cited reference to Harvey, examiner has not invoked inherency and has instead presented secondary art to clearly show the critical step of prompt/ request comprises a link to an application that enables the first participant to provide the debrief input, in the interest of compact prosecution and advancing prosecution.

Although, and as set forth above, Harvey discloses determining that the meeting has concluded (implied from [0038]), Harvey does not disclose determining, via a background process that operates during the meeting and independently identifies when meeting participants leave the meeting, that the meeting has concluded. In addition, although, and as set forth above, Harvey discloses subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: associating the debrief with metadata captured for the meeting (see [0038]), Harvey does not disclose wherein access to debrief is configurable by only the first participant. Furthermore, although, and as set electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see [0008] and [0038]), Harvey does not explicitly disclose wherein the request comprises a link to an application that enables the first participant to provide the debrief. Lastly, although, and as set forth above, Harvey also discloses wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting (implied from [0038]), Harvey does not disclose accessing the debrief setting from a user profile associated with the first participant and stored in a data store.
Gunasekar discloses determining, via a background process that operates during the meeting (see [0133] in view of Fig.6; a process for determining the state of the conference corresponds to a background process that operates during the meeting) and independently identifies when meeting participants leave the meeting (Fig.6:607), that the meeting has concluded (see [0134] in view of Fig.6:609; conference scheduling application 101 determines whether the conference has concluded based on either all the parties signing off the conference or the moderator conducting the conference has signed off).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gunasekar with Harvey to determine, via a background process that operates during the meeting and independently identifies when meeting participants leave the meeting, that the meeting has concluded.
One of ordinary skill in the art would have been motivated to be able to determine when a session is either active or has concluded (Gunasekar: [0079] and [0093]).
Although, and as set forth above, Harvey discloses subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: associating the debrief with metadata captured for the meeting (see [0038]), Harvey (modified by Gunasekar) does not disclose wherein access to debrief is configurable by only the first participant. Furthermore, although, and as set forth above, Harvey discloses electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see [0008] and [0038]), Harvey (modified by Gunasekar) does not wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting (implied from [0038]), Harvey (modified by Gunasekar) does not disclose accessing the debrief setting from a user profile associated with the first participant and stored in a data store.
However, Uehori discloses wherein the request comprises a link to an application that enables the first participant to provide the debrief (see [0079]; after the minutes is produced, a mail distributing unit 51 produces an e-mail message containing the URL at which the minutes can be accessed. The e-mail is then sent to the preset mail addresses. FIG. 13 shows an example of the conference minutes to be sent to users; also see [0089]-[0090] and [0023]; When a conference participant who has received the minutes via e-mail presses a reedit button contained in the e-mail, the reuse URL is selected. As the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the minutes editing screen shown in FIG. 16; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes); and
associating the debrief with metadata captured for the meeting (see Fig. 9 and Fig.11; also see [0038], [0055] and [0059]; upon receipt of the text note, the attribute information, the user ID, the input time information, and the likes, from the terminal 2, the conference information management server 15 associates the information with the slide ID of the slide that has the latest capture time among the slides captured before the information is input), wherein access to the debrief is configurable by only the first participant (see [0054]-[0059]; text notes may be classified into shared notes that may be shared with the participants and personal notes that are used only by the recorder of each note. The attribute information that indicates whether the text note is a personal note or a shared note is also sent to the conference information management server 15; also see [0079] and Fig.16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Harvey and Gunasekar to 
One of ordinary skill in the art would have been motivated so that an e-mail message containing the URL at which the conference minutes can be accessed is produced, and sent to the preset users (Uehori: [0079] and [0093]).
Although, and as set forth above, Harvey also discloses wherein determining that a debrief setting is activated and applicable to the meeting comprises accessing the debrief setting (implied from [0038]), Harvey (modified by Gunasekar and Uehori) does not disclose accessing the debrief setting from a user profile associated with the first participant and stored in a data store.
Ramesh discloses accessing the debrief setting from a user profile associated with the first participant (see [0051]-[0053]; registration module 212 may be configured to assign one or more application roles to the plurality of users registered with the system 102… An organization role may indicate profile of a user in an organization. Examples of the organization roles may include roles for operational supervisory, policy making, and executive functions… the rules for allowing or disallowing access to the users can be based on the application role… the registration module 212 may facilitate use of content objects according to the access permissions and roles associated with each of the users) and stored in a data store (see [0050]; registration module 212 of the system 102 may create and maintain profiles for each of the plurality of users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramesh with Harvey, Gunasekar and Uehori so that determining that the debrief setting is activated and applicable to the meeting comprises accessing the device setting from a user profile associated with the first participant and stored in a data store.
One of ordinary skill in the art would have been motivated to determine the application role associated with the authenticated user and to allow the user to access one or more applications provided by the system (Ramesh: [0040]).

Regarding claim 6, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above. In addition, Harvey further discloses wherein electronically transmitting the request comprises transmitting the request to the first participant via a text-based message over a telecommunications network (see [0038]; meeting details are captured by encouraging each participant to enter meeting details soon after the conclusion of each meeting. A software component automatically generates and sends an email reminder to at least one attendee of the meeting asking the attendee to enter the attendee's notes on the meeting; also see [0022]; email reminder that contains text corresponds to a text-based message; the Microsoft Exchange Server handles email services for the user, indicating that the text based message (email) is transmitted/ requested over a telecommunications network involving the Microsoft Exchange Server).

Regarding claim 7, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above, including subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see Harvey [0008] and [0038]), and associating the debrief with metadata captured for the meeting (see Harvey [0038]). In addition, Uehori further discloses wherein the link for accessing the application enables the first participant to record the debrief (see [0079]; after the minutes is produced, a mail distributing unit 51 produces an e-mail message containing the URL at which the minutes can be accessed. The e-mail is then sent to the preset mail addresses. FIG. 13 shows an example of the conference minutes to be sent to users; also see [0089]-[0090] and [0023]; When a conference participant who has received the minutes via e-mail presses a reedit button contained in the e-mail, the reuse URL is selected. As the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the minutes editing screen shown in FIG. 16; also see [0073]; A user (a reediting user) that has received the minutes reedits the minutes; also see Fig.16: ‘ADD PERSONAL NOTE’ and/or ‘ADD SHARED NOTE’ buttons at the bottom).

One of ordinary skill in the art would have been motivated so that an e-mail message containing the URL at which the conference minutes can be accessed is produced, and sent to the preset users (Uehori: [0079] and [0093]).

Regarding claim 9, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above, including subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see Harvey [0008] and [0038]), and associating the debrief with metadata captured for the meeting (see Harvey [0038]). In addition, Uehori further discloses wherein the debrief is a text message provided by the first participant (see [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Harvey, Gunasekar and Ramesh to have a method wherein the debrief is a text message provided by the first participant.
One of ordinary skill in the art would have been motivated so that an e-mail message containing the URL at which the conference minutes can be accessed is produced, and sent to the preset users (Uehori: [0079] and [0093]).

Regarding claim 12, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above, including subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see Harvey [0008] and [0038]), and associating the debrief with metadata captured for the meeting (see Harvey [0038]). In addition, Uehori presenting the debrief in conjunction with a debrief view of a meeting graphical user interface associated with the meeting (see [0058]-[0060] in view of Fig.11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Harvey, Gunasekar and Ramesh to present the debrief in conjunction with a debrief view of a meeting graphical user interface associated with the meeting.
One of ordinary skill in the art would have been motivated so that an e-mail message containing the URL at which the conference minutes can be accessed is produced, and sent to the preset users (Uehori: [0079] and [0093]).

Regarding claim 13, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above, including subsequent to determining that the meeting has concluded, for a first participant of the plurality of participants: electronically transmitting a request to the first participant for providing a debrief associated with the meeting (see Harvey [0008] and [0038]), and associating the debrief with metadata captured for the meeting (see Harvey [0038]). In addition, Uehori further discloses transmitting the debrief to an external system for presentation to a user within an interface managed by the external system (see [0089]-[0090] in view of Fig.13 and Fig.16; a conference participant receive the minutes via e-mail…as the reuse URL is selected, the conference information management server 15 causes the user terminal 2 to display the conference minutes editing screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Uehori with Harvey, Gunasekar and Ramesh to transmit the debrief to an external system for presentation to a user within an interface managed by the external system.
One of ordinary skill in the art would have been motivated so that conference participant inputs his/her own note and reedits the minutes (Uehori: [0091]).

With respect to Claim(s) 14 and 22, the claims list all the same elements of claim 1, but in a non-transitory computer readable medium (see Uehori: [0003], [0098]-[0099]; and Claim 24) comprising instructions executed by a processor (see Uehori: Fig.20:41); and computer system (see Uehori: Fig.20:15), comprising: a memory storing instructions (see Uehori: Fig.20:42-44); and a processor (see Uehori: Fig.20:41) for executing the instructions to perform the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 14 and 22.

With respect to Claims 18 and 19 respectively, the claims do not teach or further define over the limitations in claims 6 and 7 respectively. Therefore, claims 18 and 19 are rejected for the same reasons as set forth in claims 6 and 7 respectively.

With respect to Claims 24 and 27 respectively, the claims do not teach or further define over the limitations in claims 9 and 12 respectively. Therefore, claims 24 and 27 are rejected for the same reasons as set forth in claims 9 and 12 respectively.

Claim(s) 8, 10-11, 20-21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (hereinafter, Harvey, US 20060247962 A1) in view of Gunasekar et al. (hereinafter, Gunasekar, US 20050034079 A1) and in view of Uehori et al. (hereinafter, Uehori, US 20080133600 A1) and in further view of Ramesh et al. (hereinafter, Ramesh, US 20130212703 A1) and in further view of Nowak-Przygodzki et al. (hereinafter, Nowak, US 20190132265 A1).

Regarding claim 8, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above. Harvey (modified by Gunasekar, Uehori and Ramesh) does not explicitly disclose wherein the debrief is a recorded audio and/or video message provided by the first participant.
wherein the debrief is a recorded audio and/or video message provided by the first participant (see [0012]; an automated assistant may be configured to utilize the meeting summary to perform various functions in a subsequent meeting, e.g., follow up meeting; see [0021]; the meeting summary further includes a textual transcript of at least some of the multiple distinct spoken utterances).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nowak with Harvey, Gunasekar, Uehori and Ramesh to have a method wherein the debrief is a recorded audio and/or video message provided by the first participant.
One of ordinary skill in the art would have been motivated so that the automated assistant performs speech-to-text processing on multiple distinct spoken utterances (Nowak: Abstract).

Regarding claim 10, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above. Harvey (modified by Gunasekar, Uehori and Ramesh) does not explicitly disclose transcribing the debrief for presentation to the first participant.
Nowak discloses transcribing the debrief for presentation to the first participant ([011]; This meeting summary may be transmitted, and/or shared, e.g., by the automated assistant, to/with one or more of the meeting participants; also see [0021]; the meeting summary further includes a textual transcript of at least some of the multiple distinct spoken utterances; also see [0071] in view of Fig.2D:206(2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nowak with Harvey, Gunasekar, Uehori and Ramesh to transcribe the debrief for presentation to the first participant.
One of ordinary skill in the art would have been motivated so that the automated assistant performs speech-to-text processing on multiple distinct spoken utterances (Nowak: Abstract).

Regarding claim 11, Harvey (modified by Gunasekar, Uehori and Ramesh) discloses the method of claim 1, as set forth above. Harvey (modified by Gunasekar, Uehori and Ramesh) does not explicitly disclose evaluating content of the debrief to generate a task in association with the meeting.
Nowak discloses evaluating content of the debrief to generate a task in association with the meeting (see [0012]; an automated assistant may be configured to utilize the meeting summary to perform various functions in a subsequent meeting, e.g., follow up meeting. Suppose participants in a first meeting discuss a number of action items that need to be resolved, and these action items are detected by a participating automated assistant and used, for instance, to generate a meeting summary for the first meeting. At a follow up second meeting, the automated assistant may use information from the first meeting's summary to perform various functions described above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nowak with Harvey, Gunasekar Uehori and Ramesh to evaluate content of the debrief to generate a task in association with the meeting.
One of ordinary skill in the art would have been motivated so that the automated assistant may retrieve and output these action items, e.g., as an audible list or on a display (Nowak: [0012]).

With respect to Claims 20 and 25 respectively, the claims do not teach or further define over the limitations in claim 10. Therefore, claims 20 and 25 respectively are also rejected for the same reasons as set forth in claim 10.

With respect to Claim 23, the claim does not teach or further define over the limitations in claim 8. Therefore, claim 23 is also rejected for the same reasons as set forth in claim 10.

With respect to Claims 21 and 26 respectively, the claims do not teach or further define over the limitations in claim 11. Therefore, claims 21 and 26 respectively are also rejected for the same reasons as set forth in claim 11.
Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacobson et al. (US 20180211223 A1) discloses transcribing the received debrief for presentation to the first participant.
Sommers et al. (US 20080177611 A1) teaches wherein access to the debrief is configurable by only the first participant.
Nelson et al. (US 20180101761 A1) discloses evaluating content of the debrief to generate a task in association with the meeting.
Digilov et al. (US 20170099361 A1) teaches a collaborative post meeting comment thread and post-meeting action P2 item tracking.
Bar et al. (US 20180137402 A1) discloses a cognitive computing participant determining whether the meeting is complete upon detecting several lulls in the conversation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453